Filed with the Securities and Exchange Commission on January 24, 2014 1933 Act Registration File No. 333-179562 1940 Act File No. 811-22668 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Michael A. Castino, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (630) 637-2724 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:November 30, 2013 Item 1. Schedule of Investments. Vident International Equity Fund Schedule of Investments November 30, 2013 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 96.3% Australia - 1.9% Amcor Ltd $ Australia & New Zealand Banking Group BHP Billiton Ltd Brambles Ltd Commonwealth Bank of Australia CSL Ltd National Australia Bank Ltd Origin Energy Ltd Rio Tinto Ltd Santos Ltd Telstra Corporation Ltd Transurban Group Wesfarmers Ltd Westfield Group Westpac Banking Corporation Woodside Petroleum Ltd Woolworths Ltd Austria - 2.5% Andritz AG Erste Group Bank AG IMMOFINANZ AG Oesterreichische Post AG OMV AG Raiffeisen Bank International Verbund AG Vienna Insurance Group AG Voestalpine AG Wienerberger AG Belgium - 2.4% Ageas Anheuser-Busch InBev NV Belgacom SA Colruyt SA Delhaize Group SA Groupe Bruxelles Lambert SA KBC Groep NV Solvay SA UCB SA Umicore SA Brazil - 1.6% AMBEV SA * Banco do Brasil SA BM&FBovespa SA BR Malls Participacoes SA BRF SA Cielo SA Embraer SA Multiplan Empreendimentos Imobiliarios SA Petrol Brasileiros SA Tim Participacoes SA Ultrapar Participacoes SA Canada - 2.7% BCE, Inc. Canadian Natural Resources Ltd * Canadian Utilities Ltd * Cenovus Energy, Inc. * Enbridge, Inc. * Fortis, Inc. Manulife Financial Corporation * Pembina Pipeline Corporation * Potash Corp of Saskatchewan, Inc. * Power Corporation of Canada Saputo, Inc. * Shaw Communications, Inc. * Suncor Energy, Inc. * TELUS Corporation Thomson Reuters Corporation * Tim Hortons, Inc. * TransCanada Corporation * Chile - 1.9% AES Gener SA * Aguas Andinas SA Banco de Chile Banco de Credito Inversiones Banco Santande Chile Cencosud SA * Colbun SA Empresa Nacional de Electricidad SA * Empresas CMPC SA Empresas COPEC SA Enersis SA * ENTEL Chile SA Latam Airlines Group SA * SACI Falabella Sociedad Quimica y Minera de CV * China - 3.6% Anhui Conch Cement Company Ltd Byd Company Ltd * China Construction Bank China COSCO Holdings Company Ltd China Merchants Bank Company Ltd China Minsheng Banking Corporation Ltd China Shanshui Cement Group Ltd China Shenhua Energy Company Ltd Golden Eagle Retail Group Ltd Great Wall Motor Company Ltd Jiangxi Copper Company Ltd Ping An Insurance Group Company of China Ltd Sands China Ltd Shimao Property Holdings Ltd SOHO China Ltd Tencent Holdings Ltd Wynn Macau Ltd Zhaojin Mining Industry Company Ltd Zhuzhou CSR Times Electric Company Colombia - 2.3% Almacenes Exito SA Banco Davivienda SA Corp Financiera Colombiana SA * Ecopetrol SA Grupo Argos SA * Grupo de Inversiones Suramericana SA * Interconexion Electrica SA ESP * France - 1.8% AXA SA BNP Paribas SA Carrefour SA Cie De St-Gobain Danone Essilor International SA Kering LVMH Moet Hennessy Louis Vuitton SA Orange SA Pernod Ricard SA Sanofi Schneider Electric SA Total SA Vinci SA Vivendi SA Germany - 2.9% Adidas AG Allianz SE BASF SE Bayer AG Bayerische Motoren Werke AG Daimler AG Deutsche Bank AG Deutsche Post AG Deutsche Telekom AG E.ON SE Henkel AG & Company KGaA Linde AG Muenchener Rueckversicherungs AG RWE AG SAP AG Siemens AG Hong Kong - 5.4% AIA Group Ltd Bank Of East Asia Ltd BOC Hong Kong Holdings Ltd China Mobile Ltd CLP Holdings Ltd CNOOC Ltd Country Garden Holdings Company Ltd Evergrande Real Estate Group Ltd Fosun International Ltd Greentown China Holdings Ltd Guangzhou R&F Properties Company Ltd Hang Seng Bank Ltd Hengan International Group Company Hong Kong Exchanges and Clearing Ltd Industrial & Commercial Bank of China Longfor Properties Company Ltd MTR Corporation Ltd Power Assets Holdings Ltd Shui On Land Ltd Sino-Ocean Land Holdings Ltd Swire Pacific Ltd India - 1.8% HDFC Bank Ltd - ADR ICICI Bank Ltd - ADR Infosys Ltd - ADR Larsen & Toubro Ltd - GDR Mahindra & Mahindra Ltd - GDR* Reliance Industries Ltd - ADR State Bank Of India GDR Tata Motors Ltd - ADR Indonesia - 2.9% Astra International Tbk PT Bank Central Asia Tbk PT Bank Danamon Indonesia Tbk PT Bank Mandiri Persero Tbk PT Bank Negara Indonesia Persero Bank Rakyat Indonesia Persero Charoen Pokphand Indonesia Tbk Gudang Garam Tbk PT Indo Tambangray Megah Tbk PT Indocement Tunggal Prakarsa Tbk Indofood Sukses Makmur Tbk PT Jasa Marga Persero Tbk PT Kalbe Farma Tbk PT Lippo Karawaci Tbk PT * Perusahaan Gas Negara Persero Semen Indonesia Persero Tbk PT Telekomunikasi Indonesian Persero Unilever Indonesia Tbk PT United Tractors Tbk PT Ireland - 2.8% Alkermes PLC * Bank Of Ireland CRH PLC Elan Corporation PLC * Glanbia PLC * Jazz Pharmaceuticals PLC * Kerry Group PLC Paddy Power PLC Ryanair Holdings PLC - ADR,* Smurfit Kappa Group PLC Israel - 2.5% Azrieli Group Bank Hapoalim BM Bank Leumi Le-Israel BM * Bezeq The Israeli Telecommunication Corporation Ltd Check Point Software Technology Ltd * Israel Chemicals Ltd Israel Corporation Ltd Isramco Negev 2 LP * Mellanox Technologies Ltd * NICE Systems Ltd * Teva Pharmaceutical Industries Ltd Italy - 1.9% Assicurazioni Generali SpA Enel SpA Eni SpA Intesa Sanpaolo SpA Luxottica Group SpA Saipem SpA Snam SpA Telecom Italia SpA Terna Rete Elettrica Nazionale SpA Unicredit SpA Japan - 3.9% Aeon Company Ltd Aisin Seiki Company Ltd Asahi Group Holdings Ltd Canon, Inc. Daiichi Sankyo Company Ltd Eisai Company Ltd FUJIFILM Holdings Corporation Honda Motor Company Hoya Corporation Japan Tobacco, Inc. Kao Corporation Komatsu Ltd Mitsubishi Corporation Mitsubishi UFJ Financial Group, Inc. Mitsui & Company Ltd Mizuho Financial Group, Inc. Seven & I Holdings Company Ltd Sumitomo Corporation Sumitomo Electric Industries Ltd Sumitomo Mitsui Financial Group Ltd Takeda Pharmaceutical Company Ltd Toyota Motor Corporation Toyota Tsusho Corporation West Japan Railway Company Yamato Holdings Company Ltd Malaysia - 4.9% Axiata Group Bhd British American Tobacco Malay CIMB Group Holdings Bhd DiGi.com Bhd Genting Bhd Genting Malaysia Bhd Hong Leong Bank Bhd IHH Healthcare Bhd * IOI Corporation Bhd Kuala Lumpur Kepong Bhd Malayan Banking Bhd Maxis Bhd Petronas Chemicals Group Bhd Petronas Gas Bhd RHB Capital Bhd Sapurakencana Petroleum Bhd * Sime Darby Bhd Tenaga Nasional Bhd * UEM Sunrise Bhd UMW Holdings Bhd * Mexico - 3.3% Alfa SAB De CV America Movil SAB de CV Arca Continental SAB De CV Grupo Financiero Inbursa SAB de CV Grupo Financiero Banorte SAB de CV Grupo Financiero Santander Mexico SAB de CV Grupo Mexico SAB de CV Indutrias Penoles SAB de CV Kimberly-Clark de Mexico SAB de CV Wal-Mart de Mexico SAB de CV Netherlands - 2.7% Aegon NV Akzo Nobel NV ASML Holding NV CNH Industrial NV * European Aeronautic Defence and Space Company EADS N.V. Heineken NV ING Groep NV * Koninklijke Ahold NV Koninklijke DSM NV Koninklijke Philips NV LyondellBasell Industries NV Reed Elsevier NV Unilever NV New Zealand - 2.5% Auckland International Airport Contact Energy Ltd Fisher & Paykel Healthcare Corporation Fletcher Building Ltd Infratil Ltd Ryman Healthcare Ltd * Sky Network Television Ltd * SKYCITY Entertainment Group Ltd Telecom Corp Of New Zealand Ltd Trade Me Group Ltd * Peru - 2.2% Alicorp SAA * BBVA Banco Continental SA * Cementos Pacasmayo SAA Credicorp Ltd Ferreycorp SAA * Grana y Montero SA * Intercorp Financial Services, Inc. * Union Andina de Cementos SAA * Volcan Cia Minera SAA * Philippines - 2.3% Aboitiz Power Corporation Ayala Corporation * Ayala Land, Inc. Bank of the Philippine Islands Energy Development Corporation Jollibee Foods Corporation Metropolitan Bank & Trust Company Philippine Long Distance Telephone Company Security Bank Corporation SM Prime Holdings Ltd Poland - 2.5% Bank Pekao SA Eurocash SA Jastrzebska Spolka Weglowa SA KGHM Polska Miedz SA mBank Polski Koncern Naftowy Orlen SA * Polskie Gornictwo Naftowe i Gazownictwo SA Powszechna Kasa Oszczednosci Bank Polski SA * Powszechny Zaklad Ubezpieczen SA Tauron Polska Energia SA Telekomunikacja Polska SA * Republic of Korea - 3.2% E-Mart Company Ltd Hana Financial Group, Inc. Hyundai Heavy Industries Company Ltd Hyundai Mobis Hyundai Motor Company KB Financial Group, Inc. Kia Motors Corporation Korea Electric Power Corporation * KT Corporation KT&G Corporation LG Chem Ltd LG Household & Health Care Ltd LG Uplus Corporation Naver Corporation Orion Energy Ltd POSCO Samsung C&T Corporation Samsung Electro-Mechanics Company Ltd Samsung Electronics Company Ltd Samsung Techwin Company Ltd Shinhan Financial Group Company Ltd SK Hynix, Inc. * SK Innovation Company Ltd SK Telecom Company Ltd Russian Federation - 3.2% Gazprom OAO - GDR * Lukoil OAO - ADR Magnit OJSC - GDR MMC Norilsk Nickel OJSC - ADR * Mobile Telesystems OJSC - ADR NovaTek OAO - GDR Sberbank Of Russia - GDR Surgutneftegas OAO - GDR * Tatneft OAO - GDR Uralkali OJSC - GDR Singapore - 3.3% CapitaLand Ltd DBS Group Holdings Ltd Genting Singapore PLC Global Logistic Properties Ltd Hutchison Port Holdings Trust Keppel Corporation Ltd Oversea-Chinese Banking Corporation Ltd Singapore Airlines Ltd Singapore Telecommunications Ltd United Overseas Bank Ltd South Africa - 3.2% Anglogold Ashanti Ltd Aspen Pharmacare Holdings Ltd Bidvest Group Ltd FirstRand Ltd Gold Fields Ltd Growthpoint Properties Ltd * Impala Platinum Holdings Ltd Imperial Holdings Ltd Life Healthcare Group Holdings Ltd Mr Price Group Ltd MTN Group Ltd Naspers Ltd Redefine Properties Ltd * Remgro Ltd RMB Holdings Ltd Sasol Ltd Shoprite Holdings Ltd Standard Bank Group Ltd Tiger Brands Ltd Truworths International Ltd Vodacom Group Ltd Woolworths Holdings Ltd Spain - 2.2% Amadeus It Holding SA Banco Bilbao Vizcaya Argentari Banco ee Sabadell SA Banco Santander SA Ferrovial SA Gas Natural SDG SA Iberdrola SA Inditex SA Repsol SA Telefonica SA Sweden - 1.9% Assa Abloy AB Atlas Copco AB Electrolux AB Ericsson Hennes & Mauritz AB Hexagon AB Investor AB Nordea Bank AB Sandvik AB Skandinaviska Enskilda Banken AB Svenska Cellulosa AB SCA Swedbank AB Teliasonera AB Volvo AB Switzerland - 3.2% ABB Ltd Cie Financiere Richemont SA Credit Suisse Group AG Nestle SA Novartis AG Roche Holdings AG Swiss Re AG Syngenta AG UBS AG Zurich Insurance Group AG Taiwan, Province of China - 2.9% Cathay Financial Holding Company Ltd China Steel Corporation * Chunghwa Telecom Company Ltd Delta Electronics, Inc. Far EasTone Telecommunications Corporation Giant Manufacturing Company Ltd Hermes Microvision, Inc. Hon Hai Precision Industry Company Hotai Motor Company Ltd * Mediatek, Inc. Nan Ya Plastics Corporation Pou Chen Corporation President Chain Store Corporation Taiwan Mobile Company Ltd Taiwan Semiconductor Manufacturing Company Ltd Teco Electric & Machinery Company Thailand - 3.0% Advanced Info Service PCL Bangkok Bank PCL Bangkok Dusit Medical Services Banpu PCL BEC World PCL Charoen Pokphand Foods PCL * CP ALL PCL * Kasikornbank PCL PTT Exploration & Production PCL * PTT Global Chemical PCL * PTT PCL Siam Cement PCL * Siam Commercial Bank PCL Turkey - 2.5% Akbank TAS Anadolu Efes Biracilik Ve Malt * Arcelik AS * BIM Birlesik Magazalar AS Coca Cola Icecek AS Haci Omer Sabanci Holding AS KOC Holding SA Tupras Turkiye Petrol Rafineri Turk Hava Yollari Turk Telekomunikasyon AS Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS Turkiye Is Bankasi Turkiye Vakiflar Bankasi Tao Yapi ve Kredi Bankasi AS * United Kingdom - 2.5% BAE Systems BP PLC British American Tobacco PLC Compass Group PLC Diageo PLC GlaxoSmithKline PLC HSBC Holdings PLC Imperial Tobacco Group PLC Legal & General Group PLC Pearson PLC Reed Elsevier PLC Rolls-Royce Holdings PLC * SABMiller PLC SSE PLC Unilever PLC Vodafone Group PLC Wolseley PLC WPP PLC TOTAL COMMON STOCKS (Cost $358,887,471) PREFERRED STOCKS - 1.1% Brazil - 1.1% Banco Bradesco SA Gerdau SA Itau Unibanco Holdings SA Itausa - Investimentos Itau SA * Lojas Americanas SA Telefonica Brasil SA Vale SA TOTAL PREFERRED STOCKS (Cost $4,183,898) REITS - 0.6% France - 0.1% Unibail-Rodamco SE Hong Kong - 0.3% Link Real Estate Investment Trust Singapore - 0.2% Ascendas Real Estate Investment Trust TOTAL REITS (Cost $2,095,344) EXCHANGE TRADED NOTES - 1.8% India - 1.8% iPath MSCI India Index ETN * TOTAL EXCHANGE TRADED NOTES (Cost $6,659,890) RIGHTS - 0.0% Chile - 0.0% Lan Airlines Group SA - Rights TOTAL RIGHTS (Cost $4,660) TOTAL INVESTMENTS - 99.8% (Cost $371,831,263) Other Assets in Excess of Liabilities - 0.2% NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt GDR Global Depository Receipt Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at November 30, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of November 30, 2013: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $ $
